NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
GPS INDUSTRIES, INC. AND OPTIMAL I.P.
HOLDINGS, L.P., '
Plaintiffs-Appellants,
V.
ALTEX CORPORATION, DECA INTERNATIONAL
CORP., GOLFLOGIX, INC., AND L1 _
TECHNOLOGIES, INC.,
Defendants-Appellees,
AND
GPS GOLF PRO, LLC, K.ARRIER
COMMUNICATIONS, GPS TECHNOLOGIES, INC.,
LINKS POINT, INC., AND TEE2GREEN
TECHNOLOGIES, PTY LTD.,
Defendan,ts,
AND
SKYHAWKE TECHNOLOGIES, LLC,
Defendan,t-Appellee.
2009-1535
Appeal from the United States District C0urt for the
N0rthern District of Texas in case n0. 3:O7-CV-O831,
Judge Ed Kinkeade.

ors 1NDUsTR1Es v. ALTEX coRP 2
ON MOTION
Before RADER, Chief Judge.
ORDER
GPS Industries, Inc. and Optimal I.P. Holdings, L.P.
(GPS) and Altex Corporation et al. (AlteX) each respond to
this oourt’s January 4, 2011 order. GPS also moves for
GPS Industries, LLC to be substituted for GPS Indus-
tries, lnc. Altex opposes. GPS replies. GPS and Altex
each move to take judicial notice of various court docu-
ments.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) GPS’s motion for substitution is deferred for con-
sideration by the merits panel assigned to hear the case
(2) Copies of this order, the parties' responses to this
court's January 4, 2011 order, the motion for substitution,
the opposition, and the reply shall be transmitted to the
merits panel
(3) GPS and Altex’s motions for judicial notice are
granted Copies of the motions shall be transmitted to
the merits panel, to inform the panel of the documents
that the parties submit to the court
FoR THE CoURT
APR 1 1 2011
/s/ J an Horba1__\;
Date J an Horbaly
Clerk
LED
I.S. O0U§r5F APPEALS FOR
me F 01-:RALc1Rcun
APR_"1°1 2011
warsaw
am

3
cc: A1fonso Garcia Chan, Esq.
John L. Hendricks, Esq.
Arthur I. Neustadt, Esq.
s19
GPS 1NDUSTRIES V. ALTEX CORP